
	

113 S2180 IS: Support Theaters in America Growth and Expansion Act
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2180
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Schumer (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend tax incentives to certain live theatrical
			 performances, and for other purposes.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Support Theaters in America Growth and Expansion Act or the STAGE Act.
		
			2.
			Expensing of
			 qualified productions
			
				(a)
				Extension
				Subsection
			 (f) of section 181 of the Internal Revenue Code of 1986 is amended by
			 striking
			 December 31, 2013 and inserting December 31,
			 2015.
			
				(b)
				Application to
			 live productions
				
					(1)
					In
			 general
					Paragraph (1) of section 181(a) of the Internal Revenue
			 Code of 1986 is amended by inserting , and any qualified live theatrical
			 production, after any qualified film or television
			 production.
				
					(2)
					Conforming
			 amendments
					Section 181 of such Code is amended—
					
						(A)
						by inserting
			 or any qualified live theatrical production after
			 qualified film or television production each place it appears in
			 subsections (a)(2), (b), and (c),
					
						(B)
						by inserting
			 or qualified live theatrical productions after qualified
			 film or television productions in subsection (f), and
					
						(C)
						by inserting
			 and live
			 theatrical after film and television in the
			 heading.
					
				(c)
				Qualified live
			 theatrical production
				Section 181 of the Internal Revenue Code of
			 1986 is amended—
				
					(1)
					by redesignating
			 subsections (e) and (f), as amended by subsections (a) and (b), as
			 subsections
			 (f) and (g), respectively, and
				
					(2)
					by inserting
			 after subsection (d) the following new subsection:
					
						
							(e)
							Qualified live
				theatrical production
							For purposes of this section—
							
								(1)
								In
				general
								The term qualified live theatrical
				production means any production described in paragraph (2) if 75 percent
				of the total compensation of the production is qualified
			 compensation (as
				defined in subsection (d)(3)).
							
								(2)
								Production
								
									(A)
									In
				general
									A production is described in this paragraph if such
				production is a live staged production of a play (with or without
			 music) which
				is derived from a written book or script and is produced or
			 presented by a
				commercial entity in any venue which has an audience capacity of
			 not more than
				3,000 or a series of venues the majority of which have an audience
			 capacity of
				not more than 3,000.
								
									(B)
									Touring
				companies, etc
									In the case of multiple live staged
				productions—
									
										(i)
										for which the
				election under this section would be allowable to the same
			 taxpayer, and
									
										(ii)
										which
				are—
										
											(I)
											separate phases
				(within the meaning of section 469(g)(4)(B)) of a production, or
										
											(II)
											separate
				simultaneous stagings of the same production in different
			 geographical
				locations (not including multiple performance locations of any one
			 touring
				production),
										each such live staged production
				shall be treated as a separate production.
									(C)
									Exception
									A
				production is not described in this paragraph if such production
			 includes or
				consists of any performance of conduct described in section
			 2257(h)(1) of title
				18, United States
				Code.
								.
				
				(d)
				Effective
			 dates
				
					(1)
					In
			 general
					The amendments made by this section shall apply to productions commencing after December 31, 2013.
				
					(2)
					Commencement
					For
			 purposes of paragraph (1), the date on which a qualified live
			 theatrical production commences is the date of the first public
			 performance of
			 such production for a paying audience.
				
			3.
			Dispositions of
			 interest in theatrical productions as passive activity
			
				(a)
				In
			 general
				Subsection (g) of section 469 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					
						(4)
						Special rule
				for interest in qualified live theatrical productions
						
							(A)
							In
				general
							In the case of an interest in a qualified live theatrical
				production (as defined in section 181(e)(1)) as a passive activity—
							
								(i)
								each phase of
				such production shall be treated separately for purposes of this
			 subsection,
				and
							
								(ii)
								the termination
				of any phase of such production in which the taxpayer holds an
			 interest as a
				passive activity shall be treated as a disposition of such
			 taxpayer's entire
				interest in such passive activity.
							
							(B)
							Phase
							For
				purposes of subparagraph (A), the term phase with respect to any
				qualified live theatrical production refers to each of the
			 following, but only
				if each of the following is treated as a separate activity by the
			 taxpayer for
				all purposes of this title:
							
								(i)
								The initial
				staging of a live theatrical production.
							
								(ii)
								Subsequent
				additional stagings or touring of such production which are
			 produced by the
				same producer as the initial staging.
							
								(iii)
								Disposition of
				copyrights, licensing rights, or subsidiary rights in connection
			 with such
				production.
							.
			
				(b)
				Effective
			 date
				The amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
